DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s amendment is persuasive.  The art-based rejection has been withdrawn. 
Allowable Subject Matter
Claims 1,4-7,9,11,13-14,18 and 21are allowed.  
Claims 1,4-7,9,11,13-14,18 and 21; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1:  wherein the first logic gate is configured to receive the specific error signals from the high-side gate driver circuits; wherein the first logic gate is configured to generate a first logic gate output signal set to the first state or the second state; wherein the first logic gate output signal is set to the first state only when one or more of the specific error signals from the high-side gate driver circuits is set to the first state; a second logic gate coupled between the failsafe circuit and the low-side gate driver circuits; wherein the second logic gate is configured to receive the specific error signals from the low-side gate driver circuits; wherein the second logic gate is configured to generate a second logic gate output signal set to the first state or the second state; wherein the second logic gate output signal is set to the first state only when one or more of the specific error signals from the low-side gate driver circuits is set to the first state; wherein the failsafe circuit is configured to receive the logic gate output signal; wherein the failsafe circuit is configured to assert the failsafe enable (FE) signal in response to the logic gate switching the logic gate output signal to the first state; wherein the failsafe circuit is configured to receive the first logic gate output signal; wherein the failsafe circuit is configured to set the failsafe state (FS) signal to the first state in response to the logic gate setting the logic gate output signal to the first state and in response to the first logic gate setting the first logic gate output signal to the first state; wherein the failsafe circuit is configured to receive the second logic gate output signal; and wherein the failsafe circuit is configured to set the another failsafe state (FS) signal to the second state in response to the logic gate setting the logic gate output signal to the first state and in response to the second logic gate setting the first logic gate output signal to the first state.

Claim 7: a logic gate coupled between the failsafe circuit and the low-side gate driver circuits, wherein the logic gate is configured to receive the generic error signals from the high- side and low-side gate driver circuits; wherein the logic gate is configured to generate a logic gate output signal set to the first state or the second state; wherein the logic gate output signal is set to the first state only when one or more of the generic error signals from the high-side or low-side gate driver circuits is set to the first state; a first logic gate coupled between the failsafe circuit and the high-side gate driver circuits, wherein the first logic gate is configured to receive the specific error signals from the high-side gate driver circuits; wherein the first logic gate is configured to generate a first logic gate output signal set to the first state or the second state; wherein the first logic gate output signal is set to the first state only when one or more of the specific error signals from the high-side gate driver circuits is set to the first state; a second logic gate coupled between the failsafe circuit and the low-side gate driver circuits; wherein the second logic gate is configured to receive the specific error signals from the low-side gate driver circuits; wherein the second logic gate is configured to generate a second logic gate output signal set to the first state or the second state; wherein the second logic gate output signal is set to the first state only when one or more of the specific error signals from the low-side gate driver circuits is set to the first state; wherein the failsafe circuit is configured to receive the logic gate output signal; wherein the failsafe circuit is configured to assert the failsafe enable (FE) signal in response to the logic gate switching the logic gate output signal to the first state; wherein the failsafe circuit is configured to receive the first logic gate output signal; wherein the failsafe circuit is configured to set the failsafe state (FS) signal to the first state in response to the logic gate setting the logic gate output signal to the first state and in response to the first logic gate setting the first logic gate output signal to the first state; wherein the failsafe circuit is configured to receive the second logic gate output signal; and wherein the failsafe circuit is configured to set the another failsafe state (FS) signal to the second state in response to the logic gate setting the logic gate output signal to the first state and in response to the second logic gate setting the first logic gate output signal to the first state.

Claim 13:  a first logic gate output signal set to the first state or the second state, wherein the first logic gate output signal is set to the first state only when one or more of the specific error signals from the high-side gate driver circuits is set to the first state; a second logic gate coupled between the failsafe circuit and the low-side gate driver circuits, wherein the second logic gate is configured to receive the specific error signals from the low-side gate driver circuits, and wherein the second logic gate is configured to generate a second logic gate output signal set to the first state or the second state, wherein the second logic gate output signal is set to the first state only when one or more of the specific error signals from the low-side gate driver circuits is set to the first state; wherein the failsafe circuit is configured to receive the logic gate output signal; wherein the failsafe circuit is configured to assert the failsafe enable (FE) signal in response to the logic gate switching the logic gate output signal to the first state; wherein the failsafe circuit is configured to set the failsafe state (FS) signal to the first state in response to the logic gate setting the logic gate output signal to the first state and in response to the first logic gate setting the first logic gate output signal to the first state; wherein the failsafe circuit is configured to receive the second logic gate output signal; and wherein the failsafe circuit is configured to set the another failsafe state (FS) signal to the second state in response to the logic gate setting the logic gate output signal to the first state and in response to the second logic gate setting the first logic gate output signal to the first state.

The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839